DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been presented for examination.

Priority
1.	The instant application is a CON of PCT/EP2017/072156, filed 9/5/2017.  Acknowledgement is made to Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
2.	Acknowledgement is made to the information disclosure statements (IDS) submitted on 3/13/2019, 9/8/2020, & 11/2/2020.  The information disclosure statements are being considered by the examiner. 

Claim Objections
3.	Claim 7 is objected to because of the following informalities, which appear to be minor draft errors including grammatical and/or lack of antecedent basis problems.  
	Regarding claim 7, the claim is dependent from itself.  For the purposes of examination, the examiner will assume that claim 7 was intended to be dependent from claim 6.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2013/0304489 A1).
	Regarding claim 1, Miller discloses a medical data communication system comprising: 
at least one medical device (110 – medical device) [0026 & Fig. 1]; 
at least one wireless access point (130 – device servers) [0028 & Fig. 1]; and 
a central computer (140 – hospital information system) [0026]; 
wherein the at least one wireless access point and the central computer are coupled via a network (115 – medical facility network) [0026 & Fig. 1]; 
the at least one medical device comprises a logic module and a transmit/receive module coupled thereto [0027-0030]; 
the transmit/receive module and the at least one wireless access point are configured to establish a wireless data link at least intermittently [0027-0030 & 0032]; and 
the logic module comprises at least one input interface to receive data, the logic module being configured to transmit the received data via the transmit/receive module and via the wireless data link to the access point [0027-0030, 0032, & 0036].
	Regarding claim 2, Miller discloses the medical data communication system according to claim 1, wherein the wireless data link between the transmit/receive module and the at least one wireless access point lies in a frequency band between 850 MHz and 950 MHz [0027-0029].
	Regarding claim 3, Miller discloses the medical data communication system according to claim 1, wherein the at least one medical device comprises a data source coupled to the input interface [0026-0028].
	Regarding claim 4, Miller discloses the medical data communication system according to claim 3, wherein the data source comprises a sensor [0026-0028].
	Regarding claim 5, Miller discloses the medical data communication system according to claim 1, wherein the network is one of a LAN and WAN network [0022 & 0036].
	Regarding claim 6, Miller discloses the medical data communication system according to claim 1, wherein the at least one medical device comprises an energy store for operating the logic module and the transmit/receive module [0026-0028].
	Regarding claim 7, Miller discloses the medical data communication system according to claim 7, wherein the energy store comprises a battery [0026-0027].
	Regarding claim 8, Miller discloses the medical data communication system according to claim 1, wherein the at least one wireless access point comprises a plurality of wireless access points and the at least one medical device comprises a plurality of medical devices, each of the plurality of medical devices being configured to set up a data link with each of the plurality of wireless access points [0026-0029].
	Regarding claim 9, Miller discloses the medical data communication system according to claim 8, wherein each of the plurality of medical devices are configured to access the central computer via each of the plurality of wireless access points [0028-0032].
	Regarding claim 10, Miller discloses the medical data communication system according to claim 9, wherein the network, to which the plurality of wireless access points and the central computer are coupled is configured as a star-shaped network [0028-0032].
Regarding claim 11, Miller discloses a tracking system for medical devices, which is installed in a medical facility, the tracking system comprises: 
a medical data communication system according to claim 9, the network of which couples the plurality of wireless access points installed in the medical facility to one another [0026-0028]; 
wherein the central computer is configured to determine one or more of a location and a path of a specific medical device of the plurality of medical devices in the medical facility on the basis of data received at the input interface of the transmit/receive module of the specific medical device and forwarded to the central computer [0028-0032].
Regarding claim 12, Miller discloses a method for operation of a medical data communication system, which comprises at least one medical device (110 – medical device), at least one wireless access point (130 – device servers), and a central computer (140 – hospital information system), wherein the at least one wireless access point and the central computer are coupled via a network (115 – medical facility network), the at least one medical device comprises a logic module and a transmit/receive module coupled thereto [0026, 0028, & Fig. 1], the method comprising: 
establishing at least an intermittent data link between the transmit/receive module and the at least one wireless access point [0027-0030 & 0032]; and 
wherein the logic module comprises at least one input interface, at which data is received, the method further comprising transmitting the data via the transmit/receive module and via the wireless data link to the at least one wireless access point [0027-0030, 0032, & 0036].
Regarding claim 13, Miller discloses the method according to claim 12, comprising operating the wireless data link between the transmit/receive module and the at least one wireless access point in a frequency band between 850 MHz and 950 MHz [0027-0029].
	Regarding claim 14, Miller discloses the method according to claim 12, comprising coupling the input interface to a data source of the at least one medical device and receiving data produced by the data source [0026-0031].
	Regarding claim 15, Miller discloses the method according to claim 12, wherein the at least one medical device comprises an energy store, the method comprising supplying energy to the logic module and the transmit/receive module from the energy store [0026-0028].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876